      Case 1:18-mc-00013-EGS-RMM Document 45 Filed 08/07/19 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                                              )
IN RE:                                                        )
                                                              )
APPLICATION OF PATOKH CHODIEV AND                             )
INTERNATIONAL MINERAL RESOURCES, B.V.                         ) 1:18-MC-00013 (EGS/RMM)
FOR AN ORDER TO TAKE DISCOVERY                                )
PURSUANT TO 28 U.S.C. § 1782,                                 )
                                                              )
                                      Applicants.             )
                                                              )


                       RESPONSE TO CNN’S NOTICE OF PROCEDURAL
                     DEVELOPMENTS AND SUPPLEMENTAL AUTHORITY

         Respondent Rinat Akhmetshin respectfully submits this response to Cable News

Network, Inc.’s (“CNN”) Notice Of Procedural Developments And Supplemental Authority filed

on August 6, 2019 (Dkt. 44) in order to clarify and correct the record relating to CNN’s motion

to intervene. Mr. Akhmetshin’s July 31, 2019 Notice of Intervening Authority and Procedural

Developments in Related Cases (Dkt. 42) did not, as CNN claims, “eliminate[ ] any justification

for continued sealing.” (CNN Notice at 1). Nor did it disclose the “contents” of any matter that

justified sealing portions of the record in this case. (Id). Mr. Akhmetshin simply proferred

arguments relating to the essential elements of a §1782 proceeding and the existence of -- but not

the terms of -- a “Covenant Not To Sue and Mutual Release.”

         Significantly, nothing in Mr. Akhmetshin’s Notice vitiated the grounds for granting the

operative motions to seal. CNN contends that “there is no justification for sealing information

that already is public knowledge” (CNN Notice at 2), but there are critical details relating to this

matter that are not public. The July 31 Notice merely disclosed information that already was --
     Case 1:18-mc-00013-EGS-RMM Document 45 Filed 08/07/19 Page 2 of 2




or could have been -- made public. Mr. Akhmetshin takes no position with respect to the merits

of CNN’s motion to intervene.

Dated:        Washington, D.C.
              August 7, 2019

                                                   Respectfully submitted,


                                                    /s/ Kim Hoyt Sperduto
                                                   Kim Hoyt Sperduto
                                                   D.C. Bar No. 416127
                                                   Joshua S. Kauke
                                                   D.C. Bar No. 999296

                                                   SPERDUTO THOMPSON &
                                                   GASSLER PLC
                                                   1747 Pennsylvania Ave., N.W.
                                                   Suite 1250
                                                   Washington, D.C. 20006
                                                   202.408.8900
                                                   202.408.8910 (f)

                                                   ksperduto@stglawdc.com
                                                   jkauke@stglawdc.com

                                                   Counsel for Respondent
                                                   Rinat Akhmetshin


                                CERTIFICATE OF SERVICE

               I hereby certify that on this 7th day of August 2019, that I caused copies of the
foregoing Response To CNN’s Notice of Procedural Developments And Supplemental Authority
on counsel for Applicants, Will Rosenzweig and Jonathan Cogan, KOBRE & KIM LLP, 1919 M
Street, NW, Washington, D.C. 20036, will.rosenzweig@kobrekim.com,
jonathan.cogan@kobrekim.com, and counsel for CNN, Charles D. Tobin, BALLARD SPAHR
LLP, 1909 K Street, NW, 12th Floor, Washington, D.C. 20006, tobinc@ballardspahr.com.

                                                                         /s/
                                                                  Joshua Kauke




                                               2
